Citation Nr: 1215205	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) for the period prior to February 9, 2009.  

2.  Entitlement to an effective date earlier than February 9, 2009, for the award of a 100 percent rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1971, including service in the Republic of Vietnam from March 3, 1970, to May 4, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 RO rating decision that, in pertinent part, denied a claim for a TDIU rating.  

The Veteran provided testimony at a personal hearing at the RO in June 2006.  

In September 2009, the Board remanded this appeal for further development.  The Board notes that the September 2009 Board remand incorrectly listed the issue as entitlement to an effective date earlier than February 9, 2009, for the award of a TDIU rating.  The Board notes, however, that the Veteran has never been awarded a TDIU rating.  A March 2009 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 100 percent, effective February 9, 2009.  The Board observes that the issue of entitlement to a TDIU rating was already pending when the RO granted a 100 percent rating for bilateral hearing loss, effective February 9, 2009.  Therefore, the Board will address the issue as entitlement to a TDIU rating for the period prior to February 9, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating for the period prior to February 9, 2009.  

For the period prior to June 12, 2006, service connection has been determined to have been in effect for bilateral hearing loss (rated 40 percent); a right shoulder disability (rated 30 percent); and for tinnitus (rated 10 percent).  The combined disability rating for that period was 60 percent.  Therefore, the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16 (a) (2011), were not met for the period prior to June 12, 2006.  

For the period from June 12, 2006, to February 8, 2009, service connection has been determined to have been in effect for bilateral hearing loss (rated 50 percent); a right shoulder disability (rated 30 percent); numbness and tingling of the right upper extremity (rated 30 percent); and for tinnitus (rated 10 percent).  The combined disability rating for that period was 80 percent.  Thus, the Veteran's service-connected disabilities satisfied the schedular criteria set for in 38 C.F.R. § 4.16 (a) for the period from June 12, 2006, to February 8, 2009.  

This case was previously remanded by the Board in September 2009, partly to obtain an opinion from a VA examiner as to whether it was as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to February 2009.  

Pursuant to the September 2009 remand, the Veteran was afforded a VA orthopedic examination in October 2009.  The examiner noted that the Veteran's claims file was reviewed.  The diagnosis was right acromioclavicular instability and pain, status post clavicle excision.  The examiner indicated that the Veteran still had moderate pain in his (right) shoulder and some limitation in range of motion.  The examiner commented that he did believe that the Veteran's (right) shoulder disability would limit working in an occupation that required heavy lifting or manual labor, but that he did not think his (right) shoulder disability precluded him from doing sedentary work with his shoulders low or at his side, such as desk work.  

In a March 2011 statement, a VA audiologist reported that he had been requested to provide advice regarding the Veteran's employability relative to his service-connected bilateral hearing loss as observed pursuant to a February 2009 VA audiological examination.  The audiologist stated that the February 2009 audiometric test results were obtained and reviewed.  The audiologist indicated that in February 2009, the Veteran demonstrated a bilateral sensorineural hearing loss.  The audiologist reported that in both of the Veteran's ears, the hearing loss was of a mild degree in the low frequencies, and became severe in the mid frequencies and profound in the high frequencies.  It was noted that the word recognition ability was in the poor range, bilaterally, at that time.  

The audiologist reported that based upon his experience and the type of the Veteran's hearing loss, it would appear that the Veteran would have severe difficulty understanding speech under all listening conditions without the use of any hearing aid devices.  The audiologists stated that with hearing aid devices, the Veteran would be expected to communicate aurally on a very limited basis under perfect listening conditions.  It was noted that such perfect listening conditions would be characterized by clear visibility of the person who was speaking, by the complete absence of background noise in the environment, and by a speaker's voice that would project a clear and well articulated speech signal.  The audiologist commented that because such conditions were so limited under most employment situations, it would seem likely that the Veteran's unemployability due to his sensorineural hearing loss would be significantly compromised.  

An October 2011 VA neurological examination report notes that the Veteran's claims file was reviewed.  The diagnosis was neuropathy.  The examiner reported that the problem associated with the diagnosis was median neuropathy of the right hand.  The examiner indicated that the Veteran's complaints and objective findings did not fit any known neuro-anatomical pattern.  The examiner stated that the examination results were compromised by a poor effort by the Veteran.  The examiner maintained that a chronic neuropathy in the distribution of the Veteran's complaints would demonstrate chronic signs such as atrophy and overt sensory/motor loss on examination.  The examiner remarked that the electromyography/nerve conduction studies did not show any evidence of nerve damage.  

In an October 2011 statement, the audiologist who provided the March 2011 statement noted above, indicated that in March 2011, he provided an opinion regarding the effects of the Veteran's bilateral hearing loss on his employability, but that he failed to provide the requested similar opinion regarding the effect of the Veteran's service-connected tinnitus on his unemployability.  The audiologist reported that he had reviewed the Veteran's claims file and that he found no additional evidence that would in any way refute the Veteran's present claim for service-connected tinnitus.  

The audiologist commented that in reviewing the Veteran's claims file, including his report of tinnitus in February 2009, it was his opinion that the presence of tinnitus was having a significant effect on the Veteran's ability to be employed.  The audiologist stated that the Veteran reported that he had constant tinnitus and that there was evidence of significant stress associated with the tinnitus.  The audiologist indicated that although the presence of tinnitus, itself, typically did not directly affect a person's ability to communicate by speech, there was ample evidence to suggest that the secondary effects of tinnitus, including stress and distraction, added to the Veteran's difficulty in communicating by speech.  The audiologist remarked that when such effects were added to the previously noted effect of bilateral hearing loss upon the Veteran's employability, it was his opinion that the Veteran's employability due to the presence of sensorineural hearing loss and the added presence of tinnitus, and its associated stress and distraction, would result in a significant compromise of the Veteran's employability.  

The Board observes that although the Veteran was afforded a VA orthopedic examination in October 2009 and a VA neurological examination in October 2011, and opinions were obtained from a VA audiologist in March 2011 and October 2011, neither the respective VA examiners, nor the VA audiologist, addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability for the period prior to February 9, 2009.  The Board finds, therefore, that that VA must obtain a medical opinion from a VA examiner as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to February 9, 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, as discussed above, the Board notes that for period prior to June 12, 2006 (as opposed to the period from June 12, 2006, to February 8, 2009), the minimum percentage requirements for a TDIU rating for set forth in 38 C.F.R. § 4.16 (a) (2011), were not met.  The Board observes that even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case for the period prior to June 12, 2006, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  Here, in an August 2004 VA general medical examination report, the VA examiner opined that it was his opinion that the Veteran was unemployable at that time due to his disabilities and due to acromioclavicular trauma, bilateral hearing loss, tinnitus, and joint disease of the glenohumeral joints.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  ld.  In this case, the RO did not specifically submit the Veteran's claim for entitlement to a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that, if not rendered moot, the RO can do so.  

Finally, the Board notes that in a March 2009 rating decision, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 100 percent, effective February 9, 2009.  In a January 2010 statement, the Veteran expressed disagreement with the effective date assigned for the 100 percent rating for his service-connected bilateral hearing loss.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an effective date earlier than February 9, 2009, for the award of a 100 rating for bilateral hearing loss.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable for the period prior to February 9, 2009.  The claims folder must be provided to and reviewed by the examiner.  The examiner should describe the impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period prior to February 9, 2009.  If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period prior to February 9, 2009, the examiner should suggest the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

2.  The RO must issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than February 9, 2009, for the award of a 100 percent rating for bilateral hearing loss, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue

3.  Thereafter, if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met for the period prior to February 9, 2009 (specifically for the period prior to June 12, 2006), refer the Veteran's TDIU rating claim to Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  Then readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

